Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 2-18-22 Amendment was received.  Claims 1-17 were cancelled.  New Claims 18-37 were presented. 

Response to Arguments
Applicant’s amendments to the claims have overcome the drawing objections and the prior 35 USC 112B rejections.
Applicant’s amendments have overcome the prior claim objections. 
The claims remain interpreted under 35 USC 112F, for the same reasons discussed in Pgs. 3-7, of the 2-18-2022 Office Action. 
Applicant’s arguments, see Pgs. 8-10, filed 2-8-2022, with respect to  French Patent No. 3074712 have been fully considered and are persuasive.  The rejection over French Patent No. 3074712 has been withdrawn. 

Allowable Subject Matter
Claims 18-37 are allowed.

The closest prior art is WO2013/136311 and 2002/0069734 to Gass. 
In re Claim 18, none of the cited prior art teach a tool with “ at least one measuring device that measures an impedance characteristic of said first electrical circuit and an impedance characteristic of said second electrical circuit; and a comparator circuit of the impedance characteristic of the first electrical circuit and of at least one threshold characteristic dependent on the impedance characteristic of said second electrical circuit, said comparator circuit being connected to said emergency stop device so as to cause said electrically conductive cutting element to stop when the at least one threshold characteristic is crossed,” in combination with the remaining limitations of Claim 18. 

Claims 19-31 are allowable by virtue of their dependence to Claim 18. 

In re Claim 32, none of the cited prior art teach a process for controlling a tool  wherein “the process comprising comparing an impedance characteristic of the first electrical circuit and a threshold characteristic when an operator grasps the gripping handle and touches the first manual contact electrode and the second manual contact electrode, the first electrical circuit having the first manual contact electrode and a first electrical impedance and the electrically conductive cutting element, the threshold characteristic being dependent on an impedance value of a second electrical circuit, the second electrical circuit having the first manual contact electrode and the second manual contact electrode and the first electrical impedance; and triggering a stop of the electrically conductive cutting element when the impedance characteristic of the first electrical circuit crosses the threshold characteristic,” in combination with the remaining limitations.

Claims 33-37 are allowable by virtue of their dependence to Claim 32. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724